PER CURIAM.
Mother, B.K., challenges the judgment of the Circuit Court of St. Louis County terminating her parental rights to the child, O.S.F., who was 5 years old at the time of trial and judgment.1 Finding no error, we affirm.
An opinion would have no precedential value. We have provided the parties with a memorandum, for their information only, setting forth the reasons for this decision.
We affirm the trial court's judgment. Rule 84.16(b)(1).

The court also terminated the rights of the child's father, but his rights are not at issue in this appeal.